PER CURIAM.
The record contains competent, substantial evidence (CSE) to support the ruling made by the judge of compensation claims (JCC) that a change from the authorized physiatrist, Dr. Villalobos, and authorized psychiatrist and therapist, Dr. Kolin and Barbara Ferris, is not in claimant’s best interest. The record also contains CSE to support the JCC’s ruling that a second orthopedic medical opinion is not medically necessary. In regard to the former ruling, we note that the appellees have represented that they would authorize continuing orthopedic treatment for appellant’s cervical condition, and the JCC relied on that representation in the ruling.
AFFIRMED.
ERVIN, KAHN and BROWNING, JJ., CONCUR.